 1                                                     U.S. DISTRICT JUDGE RICHARD A. JONES

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10   CYNTHIA A. BREAZEALE,                              )
                                                        ) CIVIL NO. 2:18-cv-00667-RAJ
11                  Plaintiff,                          )
                                                        ) PROPOSED ORDER
12                 vs.                                  )
                                                        )
13   COMMISSIONER OF SOCIAL SECURITY,                   )
                                                        )
14
                    Defendant                           )
15                                                      )

16
            This matter comes before the Court on the parties’ stipulated motion for attorney’s fees
17
     pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412
18
            The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day period in
19
     §2412(d)(1)(B), from the entry of final judgment on January 10, 2019 to file a timely EAJA
20
     application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan v. Sullivan, 501 U.S.
21
     89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore, upon review of the stipulation and the record,
22
     the Court determines that Plaintiff is the prevailing party, the government’s position was not
23

24

25

                                                                     David Oliver & Associates
                                                                     2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 1                                        Tacoma, WA 98409
                                                                     (253) 472-4357
                                                                     david@sslawyer.org
 1   substantially justified, and that the itemization of attorney time spent is reasonable. In short, the

 2   requirements of § 2412(d)(1)(B) are met.

 3

 4          Having thoroughly considered the parties’ briefing and the relevant record, the Court herby

 5   GRANTS the motion and awards Plaintiff $7,056.00 in attorney’s fees, subject to any offset

 6   allowed under the Treasury Offset Program. See. Astrue v. Ratiff, 560 U.S. 586, 589 – 590 (2010).

 7   Whether or not the EAJA fees are subject to any offset, payment of this award shall be made via

 8   check sent to Attorney David Oliver’s address: David Oliver & Associates, 2608 South 47th Street,

 9   Suite C, Tacoma, WA 98409.

10          For the foregoing reasons, Plaintiff’s stipulated motion for attorney fees is GRANTED.

11

12                  DATED this 4th day of April, 2019.

13

14

15                                                         A
16                                                         The Honorable Richard A. Jones
                                                           United States District Judge
17

18

19

20

21

22

23

24

25

                                                                      David Oliver & Associates
                                                                      2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 2                                         Tacoma, WA 98409
                                                                      (253) 472-4357
                                                                      david@sslawyer.org
